Citation Nr: 1027867	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from September 1963 to August 
1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2006 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

The Board previously remanded the Veteran's claim in September 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the pendency of the present appeal, the Veteran has 
provided numerous statements related to his in-service stressors 
while serving in Vietnam, which resulted in the Board remanding 
his claim in September 2009 for additional development.  Although 
unable to corroborate the Veteran's more dramatic stressors, or 
the dramatic nature of the stressors, the U.S. Army and Joint 
Services Records Research Center (JSRRC) located documentation of 
a February 1967 fighter jet rear canopy ejection malfunction that 
resulted in minor facial injuries to two airmen, (as opposed to 
it causing the death of an airman, with "pieces of meat and skin 
hanging on the ...edges of the plane and stuff," as the Veteran 
reported).  The event confirmed by JSRRC somewhat approximates 
the Veteran's stressor, but importantly, it also appears the 
Veteran contends his fear of potential danger was itself 
stressful enough to produce PTSD.  In light of the foregoing, and 
given the recent (July 2010) regulatory changes concerning the 
basis for establishing service connection for PTSD, the Veteran 
should be examined for VA purposes in connection with this matter 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the Veteran 
to be examined, to determine the etiology of 
any currently diagnosed acquired psychiatric 
disorder, to include PTSD.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  If PTSD is diagnosed, the examiner 
should specifically indicate the stressful 
event(s) upon which the diagnosis is based.  
As to any other psychiatric diagnosis as may 
be made, the examiner should indicate whether 
it had its onset in service.  A full 
rationale should be provided for any 
conclusions reached.  

2.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran, 
and his representative, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


